Name: 81/608/EEC: Council Decision of 13 July 1981 concerning the conclusion of the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries
 Type: Decision
 Subject Matter: fisheries;  international affairs;  natural environment;  cooperation policy
 Date Published: 1981-08-12

 12.8.1981 EN Official Journal of the European Communities L 227/21 COUNCIL DECISION of 13 July 1981 concerning the conclusion of the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries (81/608/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas international cooperation and consultation are indispensable for the conservation and optimum use of the North-East Atlantic Fishery resources in waters outside the zones under the jurisdiction of the coastal States; Whereas, to this end and with a view to replacing the North-East Atlantic Fisheries Convention of 24 January 1959, a new multilateral convention on the North-East Atlantic fisheries was negotiated; whereas the Community took part in these negotiations; Whereas, following the negotiations, the United Kingdom Government, as depositary, opened the new Convention for signature from 18 November 1980 to 28 February 1981; Whereas Community fishermen work in parts of the Convention zone outside the zones under the jurisdiction of the coastal States, and whereas, therefore, it is in the Community's interest to join in the international cooperation on conservation and use of the resources in question by acceding to the new Convention, HAS DECIDED AS FOLLOWS: Article 1 The Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries is hereby approved on behalf of the European Economic Community. The text of the Convention is attached to this Decision. Article 2 The President of the Council shall deposit the instrument of approval with the Government of the United Kingdom of Great Britain and Northern Ireland, in accordance with Article 20 of the Convention (2). Done at Brussels, 13 July 1981. For the Council The President Lord CARRINGTON (1) OJ No C 90, 21.4. 1981, p. 113. (2) The date of entry into force of the Convention, with regard to the Community, will be published in the Official Journal of the European Communities by the General Secretariat of the Council.